             Case 1:18-cv-02571 Document 1 Filed 11/07/18 Page 1 of 13



                       IN THE UNITED STATES DISTRICT COURT FOR
                               THE DISTRICT OF COLUMBIA


 BRIAN WARRICK
 c/o 519 H Street NW
 Washington, DC 20001

 DAVONN LANE
 c/o 519 H Street NW
 Washington, DC 20001

 JUANITA CALDWELL
 c/o 519 H Street NW
 Washington, DC 20001
                                                           COMPLAINT
 DAVID RICH
 c/o 519 H Street NW
 Washington, DC 20001

         Plaintiffs,

 v.                                                        Civil Action No. __________________

 TACTICAL SECURITY SOLUTIONS, INC.                         CLASS ACTION REQUESTED
 d/b/a TACTICAL SECURITY SOLUTIONS
 1220 W Street NE
 Washington, DC 20018

 EVERAL ORNAL CAMPBELL
 10807 Westwood Drive
 Cheltenham, MD 20623

 CORNEILUS L. JOHNSON
 2825 Holyhead Court
 Waldorf, MD 20602

         Defendants.


                                         COMPLAINT

1.       Plaintiffs worked for Defendants as security guards in Washington, DC. Defendants paid

Plaintiffs the same regular hourly rate across all hours worked, thereby denying them overtime

wages.
             Case 1:18-cv-02571 Document 1 Filed 11/07/18 Page 2 of 13



2.     Plaintiffs bring this action to recover damages for Defendants’ willful failure to pay

overtime wages, in violation of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201 et seq.;

the District of Columbia Minimum Wage Act Revision Act (“DCMWA”), D.C. Code, § 32-1001

et seq.; and the District of Columbia Wage Payment and Collection Law (“DCWPCL”), D.C.

Code § 32-1301 et seq.

3.     Plaintiffs bring their FLSA claims for wages and damages as a “collective action,”

pursuant to 29 U.S.C. § 216(b), and their DCMWA and DCWPCL claims as a class action,

pursuant to Fed. R. Civ. P. 23(b)(3), on behalf of: All hourly employees who worked for

Tactical Security Solutions, Inc. from November 1, 2015 through the present and who were

not paid one and one-half times their regular hourly rate for hours worked in excess of 40

hours in any one workweek.

                                      Jurisdiction and Venue

4.     Jurisdiction is proper pursuant to 28 U.S.C. § 1331 (federal question jurisdiction) and 28

U.S.C. § 1367 (supplemental jurisdiction). Pursuant to 29 U.S.C. 216(b), Plaintiffs, through the

filing of this complaint, hereby give their consent to participate in this action.

5.     Venue is proper pursuant to 28 U.S.C. § 1391(b) because a substantial part of the events

or omissions giving rise to Plaintiffs’ claims occurred in this district.

                                               Parties

6.     Plaintiffs Brian Warrick and David Rich are adult residents of the District of Columbia.

7.     Plaintiffs Davonn Lane and Juanita Caldwell are adult residents of Maryland.

8.     Defendant Tactical Security Solutions, Inc. is a Maryland corporation. It does business as

Tactical Security Solutions. Its principal place of business is located at 1220 W Street NE,

Washington, DC 20018. Its registered agent for service of process is Everal Campbell, 10807

Westwood Drive, Cheltenham, MD 20623.

                                                   2
             Case 1:18-cv-02571 Document 1 Filed 11/07/18 Page 3 of 13



9.      Defendant Everal Ornal Campbell is an adult resident of Maryland. He resides at 10807

Westwood Drive, Cheltenham, MD 20623. He is an owner and officer of Defendant Tactical

Security Solutions, Inc. He exercises control over the operations of Tactical Security Solutions,

Inc. — including its pay practices.

10.     Defendant Corneilus L. Johnson is an adult resident of Maryland. He resides at 2825

Holyhead Court, Waldorf, MD 20602. He is an owner and officer of Defendant Tactical Security

Solutions, Inc. He exercises control over the operations of Tactical Security Solutions, Inc. —

including its pay practices.

                                         Factual Allegations
11.     Plaintiffs and similarly situated individuals worked for Tactical Security Solutions during

the three years prior to the filing of this complaint.

12.     Plaintiffs and similarly situated individuals worked a majority of their hours in the

District of Columbia.

13.     A majority of Defendants’ business is performed in the District of Columbia.

14.     Plaintiffs and similarly situated individuals worked as security guards.

15.     Plaintiffs’ and similarly situated individuals’ job duties at Tactical Security Solutions

primarily consisted of providing security services.

16.     At all relevant times, Plaintiffs and similarly situated individuals were paid by the hour.

17.     Most Plaintiffs and similarly situated individuals were paid between $15.00 and $18.00

per hour.

18.     Plaintiffs and similarly situated individuals typically and customarily worked 40–85

hours per week.




                                                   3
              Case 1:18-cv-02571 Document 1 Filed 11/07/18 Page 4 of 13



19.      Despite working more than 40 hours per week, Plaintiffs and similarly situated

individuals were paid the same regular hourly rate across all hours worked, including overtime

hours.

20.      Plaintiffs and similarly situated individuals were not paid overtime wages — or one and

one-half times their regular hourly rate for hours worked in excess of 40 in a workweek.

21.      For example, during the two-week pay period of February 25, 2018 through March 10,

2018, Plaintiff Caldwell worked 166 hours. Defendants paid Plaintiff Caldwell $18.00 across all

hours worked, including overtime hours. Defendants provided her with the following paystub:




22.      At all relevant times, Defendants paid Plaintiffs and similarly situated individuals by

check.


                                                  4
             Case 1:18-cv-02571 Document 1 Filed 11/07/18 Page 5 of 13



23.    At all relevant times, Plaintiffs and similarly situated individuals regularly worked more

than 40 hours per week.

24.    Defendants owe the named plaintiffs approximately the following amounts of unpaid

overtime wages (excluding liquidated damages):

                                    Plaintiff       Unpaid Wages
                                Brian Warrick            $4,000.00
                                Davonn Lane            $15,000.00
                                Juanita Caldwell       $16,000.00
                                David Rich               $4,000.00

25.    On average, Defendants owe each Plaintiff and similarly situated individual an average of

approximately $11,000.00 in unpaid overtime wages (excluding liquidated damages).

26.    At all relevant times, Defendants Campbell and Johnson personally participated in

decisions on whether to hire employees of Tactical Security Solutions, Inc.

27.    At all relevant times, Defendants Campbell and Johnson personally participated in

decisions on whether to fire employees of Tactical Security Solutions, Inc.

28.    At all relevant times, Defendant Campbell typically signed employee paychecks.

29.    At all relevant times, Defendant Johnson personally trained employees of Tactical

Security Solutions, Inc.

30.    At all relevant times, Defendants had the power to hire and fire Plaintiffs and similarly

situated individuals.

31.    At all relevant times, Defendants had the power to control Plaintiffs’ and similarly

situated individuals’ work schedule.

32.    At all relevant times, Defendants had the power to supervise and control Plaintiffs’ and

similarly situated individuals’ work.

33.    At all relevant times, Defendants had the power to set Plaintiffs’ and similarly situated

individuals’ rate and manner of pay.

                                                5
              Case 1:18-cv-02571 Document 1 Filed 11/07/18 Page 6 of 13



34.    At all relevant times, Defendants were aware that they were legally required to pay

Plaintiffs and similarly situated individuals one and one-half times their regular hourly rate for

all hours worked in excess of 40 hours in any one workweek.

35.    At all relevant times, Defendants were aware that they were legally required to timely

pay Plaintiffs and similarly situated individuals all wages legally due to them.

36.    At all relevant times, the annual gross volume of Defendants’ business exceeded

$500,000.00.

37.    At all relevant times, Defendants had two or more employees who handled goods and/or

materials that had traveled in or been produced in interstate commerce.

                         “COLLECTIVE ACTION” ALLEGATIONS

38.    Plaintiffs incorporate the foregoing paragraphs as if fully restated herein.

39.    This action is maintainable as an “opt-in” collective action pursuant to the FLSA, 29

U.S.C. §216(b).

40.    On information and belief, the putative collective consists of approximately 35 past and

present employees.

41.    Plaintiffs bring their FLSA claims for wages and damages on their own behalf, and on

behalf of: All hourly employees who worked for Tactical Security Solutions, Inc. from

November 1, 2015 through the present and who were not paid one and one-half times their

regular hourly rate for hours worked in excess of 40 hours in any one workweek.

42.    These individuals are similarly situated because:

       i.      They were all paid by the hour;

       ii.     They all worked in non-exempt positions;

       iii.    They were all subject to the same timekeeping practices and employment policies;

       iv.     They all worked a majority of their hours in the District of Columbia;

                                                 6
             Case 1:18-cv-02571 Document 1 Filed 11/07/18 Page 7 of 13



       v.       They have all been denied overtime wages; and

       vi.      They were all paid in the same manner — with paystubs from which the amount

       due to them may be easily calculated.

43.    On information and belief, the putative collective consists of at least 35 past and present

employees.

44.    On information and belief, Defendants owe members of the putative class approximately

$385,000.00 ($11,000.00 × 35 individuals) in unpaid overtime wages, plus an additional

$385,000.00 in liquidated damages under the FLSA, 29 U.S.C. § 216(b).

                              CLASS ACTION ALLEGATIONS

45.    Plaintiffs incorporate the foregoing paragraphs as if fully stated herein.

46.    This action is maintainable as an “opt-out” class action pursuant to Federal Rule of Civil

Procedure 23.

47.    Plaintiffs bring their claims on their own behalf, and on behalf of: All hourly employees

who worked for Tactical Security Solutions, Inc. from November 1, 2015 through the

present and who were not paid one and one-half times their regular hourly rate for hours

worked in excess of 40 hours in any one workweek.

48.    On information and belief, the putative class consists of approximately 35 past and

present employees.

49.    On information and belief, Defendants owe members of the putative class approximately

$385,000.00 ($11,000.00 × 35 individuals) in unpaid overtime wages, plus an additional

$1,155,000.00 in liquidated damages ($385,000.00 × 3) under the DCWPCL. See D.C. Code

§§ 32-1303(4) and 32-1308. See also Martinez v. Asian 328, LLC, 220 F. Supp. 3d 117, 123

(D.D.C. 2016) (“[T]he liquidated-damages provision of the DCWPCL awards treble damages as

liquidated damages in addition to the actual damages in the form of unpaid wages.”)

                                                 7
             Case 1:18-cv-02571 Document 1 Filed 11/07/18 Page 8 of 13



                         Numerosity and the Impartibility of Joinder

50.    The putative class is so numerous that individual joinder of all members is impracticable.

51.    The putative class consists of approximately 35 individuals.

52.    Putative class members live in multiple judicial jurisdictions, including Maryland and the

District of Columbia.

53.    Many putative class members have claims so small that it would not be feasible for them

to pursue their claims independently.

54.    Most putative class members are unfamiliar with the District of Columbia’s laws

regarding overtime wages.

55.    Many members of the putative class sincerely believe that they will be fired if they take

any affirmative steps to pursue their claims.

                                          Commonality

56.    All putative class members performed similar job duties that involved non-exempt

security services.

57.    All putative class members were subject to the same timekeeping practices and

employment policies.

58.    The employment of all putative class members is subject to the same relevant laws: the

FLSA, DCMWA, and DCWPCL.

59.    All putative class members were paid in the same manner.

60.    Not only are there common questions of law and fact; each putative class member’s claim

is virtually identical. Differences between the amounts owed to each member may be resolved

by a simple formula that takes into account each member’s regular rate of pay and hours worked.




                                                8
              Case 1:18-cv-02571 Document 1 Filed 11/07/18 Page 9 of 13



                                        Typicality / Adequacy

61.      Plaintiffs are typical of the putative class members. They performed similar job duties as

fellow class members; they worked schedules similar to their fellow class members; and they

were subject to the same employment policies as their fellow class members.

62.      There is no reason that Plaintiffs would not vigorously pursue the claims of the putative

class.

63.      Undersigned counsel has litigated over 100 cases in state and federal court that implicate

the FLSA, DCMWA, DCWPCL, MWHL, and/or MWPCL. He has been counsel in class,

collective, and “hybrid” (class + collective) actions.

64.      There is no reason undersigned counsel would not vigorously pursue the claims of the

putative class.

                                     Predominancy / Superiority

65.      As stated above, the questions of fact and law are nearly identical between putative class

members.

66.      It is far more efficient to litigate the claims of the putative class in one single case than it

would be for the Court to preside over dozens of nearly identical lawsuits.

67.      Separate actions would only serve to limit Defendants’ liability at the expense of the

rights provided to low-wage workers under the DCMWA and the DCWPCL.

                                               COUNT I
                  FAILURE TO PAY OVERTIME WAGES UNDER THE FLSA

68.      Plaintiffs incorporate the foregoing paragraphs as if fully restated herein.

69.      Each defendant was an “employer” of Plaintiffs within the meaning of the FLSA. 29

U.S.C. § 203(d).




                                                    9
            Case 1:18-cv-02571 Document 1 Filed 11/07/18 Page 10 of 13



70.    The FLSA requires employers to pay non-exempt employees one and one-half times their

regular hourly rate for hours worked in excess of 40 hours in any one workweek. 29 U.S.C.

§ 207(a)(1). This regular hourly rate cannot be lower than the applicable state or local minimum

wage. 29 C.F.R. § 778.5.

71.    Defendants violated the FLSA by knowingly failing to pay Plaintiffs at least one and one-

half times their regular hourly rate for hours worked in excess of 40 hours in any one workweek.

72.    Defendants’ violations of the FLSA were willful.

73.    For Defendants’ violations of the FLSA, Defendants are liable to Plaintiffs for unpaid

overtime wages, an equal amount as liquidated damages, reasonable attorney’s fees and

expenses, interest, court costs, and any other relief deemed appropriate by the Court.

                                             COUNT II
             FAILURE TO PAY OVERTIME WAGES UNDER THE DCMWA

74.    Plaintiffs incorporate the foregoing paragraphs as if fully restated herein.

75.    Each defendant was an “employer” of Plaintiffs and similarly situated individuals within

the meaning of the DCMWA. D.C. Code § 32-1002(3).

76.    The DCMWA requires employers to pay non-exempt employees one and one-half times

their regular hourly rate for hours worked in excess of 40 hours in any one workweek. D.C. Code

§ 32-1003(c).

77.    Defendants violated the DCMWA by knowingly failing to pay one or more Plaintiffs and

similarly situated individuals at least one and one-half times Plaintiffs’ regular hourly rates for

hours worked in excess of 40 hours in any one workweek.

78.    Defendants’ violations of the DCMWA were willful.

79.    For Defendants’ violations of the DCMWA, Defendants are liable to Plaintiffs and

similarly situated individuals for unpaid overtime wages, an amount equal to three times the


                                                 10
            Case 1:18-cv-02571 Document 1 Filed 11/07/18 Page 11 of 13



unpaid overtime wages as liquidated damages, court costs, reasonable attorney’s fees and

expenses, interest, and any other relief deemed appropriate by the Court.

                                               COUNT III
            FAILURE TO PAY OVERTIME WAGES UNDER THE DCWPCL

80.    Plaintiffs incorporate the foregoing paragraphs as if fully restated herein.

81.    Each defendant was an “employer” of Plaintiffs within the meaning of the DCWPCL.

D.C. Code § 32-1301(1).

82.    The DCWPCL requires employers to pay an employee who is discharged no later than

the working day following the discharge. D.C. Code § 32-1303(1).

83.    The DCWPCL requires employers to pay an employee who quits or resigns all wages due

upon the next regular payday, or within 7 days from the date of quitting or resigning, whichever

is earlier. D.C. Code § 32-1303(2).

84.    For purposes of the DCWPCL, “wages” include, among other things, overtime wages.

D.C Code § 32-1301(3).

85.    Defendants violated the DCWPCL by knowingly failing to timely pay Plaintiffs and

similarly situated individuals all wages due, including overtime wages.

86.    Defendants’ violations of the DCWPCL were willful.

87.    For Defendants’ violations of the DCWPCL, Defendants are liable to Plaintiffs and

similarly situated individuals for unpaid overtime wages, an amount equal to three times the

amount of unpaid overtime wages as liquidated damages, reasonable attorney’s fees and

expenses, interest, court costs, and any other relief deemed appropriate by the Court. See

Martinez v. Asian 328, LLC, 220 F. Supp. 3d 117, 123 (D.D.C. 2016) (“[T]he liquidated-

damages provision of the DCWPCL awards treble damages as liquidated damages in addition to

the actual damages in the form of unpaid wages.”)


                                                11
            Case 1:18-cv-02571 Document 1 Filed 11/07/18 Page 12 of 13



                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs, on behalf of themselves and all similarly situated individuals,

respectfully request that this Court enter judgment against Defendants, jointly and severally, on

all counts, in the current total amount of $1,540,000.00, and grant the following relief:

       a.       Award Plaintiffs and similarly situated individuals $1,540,000.00, consisting of

       the following overlapping elements:

              i.       unpaid federal overtime wages, plus an equal amount as liquidated

                       damages, pursuant to the FLSA, 29 U.S.C. § 216;

             ii.       unpaid overtime wages, plus three times the amount of unpaid wages as

                       liquidated damages, pursuant to the DCMWA, D.C. Code § 32-1012;

            iii.       unpaid overtime wages, plus three times the amount of unpaid wages as

                       liquidated damages, pursuant to the DCWPCL, D.C. Code §§ 32-1303(4)

                       and 32-1308;

       b.       Award Plaintiffs and similarly situated individuals pre-judgment and post-

       judgment interest as permitted by law;

       c.       Award Plaintiffs and similarly situated individuals attorney’s fees and expenses

       computed pursuant to the matrix approved in Salazar v. District of Columbia, 123 F.

       Supp. 2d 8 (D.D.C. 2000), and updated to account for the current market hourly rates for

       attorney’s services, pursuant to the DCWPCL, D.C. Code § 32-1308(b)(1);

       d.       Award Plaintiffs court costs; and

       e.       Award any additional relief the Court deems just.




                                                12
         Case 1:18-cv-02571 Document 1 Filed 11/07/18 Page 13 of 13



Date: November 7, 2018                    Respectfully submitted,

                                          /s/ Justin Zelikovitz
                                          JUSTIN ZELIKOVITZ, #986001
                                          DCW AGE L AW
                                          519 H Street NW
                                          Washington, DC 20001
                                          Phone: (202) 803-6083
                                          Fax: (202) 683-6102
                                          justin@dcwagelaw.com

                                          Counsel for Plaintiffs




                                     13
